Exhibit JG GULF COAST TOWN CENTER,LLC TABLE OF CONTENTS Page INDEPENDENT AUDITORS’ REPORT 1 FINANCIAL STATEMENTS: Balance Sheets as of December31, 2009 and 2008 2 Statements of Operations for the Years Ended December31, 2009, 2008 and 2007 3 Statements of Members’ Deficit for the Years Ended December31, 2009, 2008 and 2007 4 Statements of Cash Flows for the Years Ended December31, 2009, 2008 (Restated) and 2007 (Restated) 5 Notes to Financial Statements as of December 31, 2009 and 2008, and for the Years Ended December 31, 2009, 2008 and 2007 6–11 INDEPENDENT AUDITORS’ REPORT To the Members of JG Gulf Coast Town Center,LLC: We have audited the accompanying balance sheets of JG Gulf Coast Town Center,LLC (the “Company”) as of December31, 2009 and 2008, and the related statements of operations, members’ deficit, and cash flows for each of the three years in the period ended December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of the Company as of December31, 2009 and 2008, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the financial statements, the accompanying statements of cash flows for the years ended December 31, 2008 and 2007 have been restated. /s/ Deloitte & Touche LLP Atlanta, Georgia March31, 1 JG GULF COAST TOWN CENTER, LLC BALANCE SHEETS AS OF DECEMBER 31, 2 2009 2008 ASSETS REAL ESTATE ASSETS: Land $ 16,697,279 $16,697,279 Buildings, improvements, and equipment 181,420,595 180,480,535 Less accumulated depreciation (21,414,570) (14,118,135) Real estate assets — net 176,703,304 183,059,679 CASH 819,615 903,339 TENANT RECEIVABLES — Net of allowance for doubtful accounts of $55,997 in 2009 and $22,481 in 2008 1,622,429 1,454,374 MORTGAGE ESCROWS 7,098,556 - DEFERRED LEASING COSTS — Net 2,175,225 2,398,419 DEFERRED FINANCING COSTS — Net 1,505,442 1,825,225 OTHER ASSETS 624,912 617,027 TOTAL $190,549,483 $190,258,063 LIABILITIES AND MEMBERS’ DEFICIT MORTGAGE AND OTHER NOTES PAYABLE $ 202,360,980 $ 201,779,070 ACCRUED INTEREST PAYABLE 907,838 916,079 ACCOUNTS PAYABLE AND OTHER ACCRUED LIABILITIES 1,324,024 1,147,790 MEMBERS’ DEFICIT (14,043,359) (13,584,876) TOTAL $ 190,549,483 $ 190,258,063 See notes to financial statements. 2 JG GULF COAST TOWN CENTER, LLC STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2009, 2 2009 2008 2007 REVENUES: Minimum rents $ 12,793,328 $ 12,499,664 $ 8,542,514 Percentage rents 899,349 908,164 1,269,287 Other rental income 176,939 183,282 117,107 Tenant reimbursements 7,351,342 6,594,314 5,103,024 Other income 3,828 5,365 1,000,056 Total revenues 21,224,786 20,190,789 16,031,988 EXPENSES: Property operating 5,098,203 5,333,072 4,210,822 Depreciation and amortization 7,724,862 7,758,035 5,545,747 Real estate taxes 1,773,651 1,919,983 989,291 Management fees 443,715 412,419 349,973 Maintenance and repairs 1,144,387 1,263,924 992,155 Total expenses 16,184,818 16,687,433 12,087,988 INCOME FROM OPERATIONS 5,039,968 3,503,356 3,944,000 LOSS ON SALE OF REAL ESTATE ASSETS - (1,962) - INTEREST INCOME 5,851 70,058 324,864 INTEREST EXPENSE (11,242,433) (11,072,258) (8,393,020) NET LOSS $(6,196,614) $ (7,500,806) $ (4,124,156) See notes to financial statements. 3 JG GULF COAST TOWN CENTER, LLC STATEMENTS OF MEMBERS’ DEFICIT FOR THE YEARS ENDED DECEMBER 31, 2009, 2 BALANCE — December 31, 2006 $20,002,747 Contributionsby members 177,395,224 Distributions to members (204,051,232) Net loss (4,124,156) BALANCE — December 31, 2007 (10,777,417) Contributions by members 11,953,769 Distributionsto members (7,260,422) Net loss (7,500,806) BALANCE — December 31, 2008 (13,584,876) Contributions by members 6,352,306 Distributionsto members (614,175) Net loss (6,196,614) BALANCE — December 31, 2009 $(14,043,359) See notes to financial statements. 4 JG GULF COAST TOWN CENTER, LLC STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2009, 2 2009 2008 2007 (As Restated) (As Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (6,196,614) $ (7,500,806) $(4,124,156) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 8,055,043 8,091,560 5,535,919 Changes in operating assets and liabilities: Tenant receivables (168,055) (317,220) (618,854) Other assets (16,255) (82,114) (385,204) Accrued interest payable, accounts payable, and other accrued liabilities 516,247 (181,006) 1,083,567 Net cash provided by operating activities 2,190,366 10,414 1,491,272 CASH FLOWS FROM INVESTING ACTIVITIES: Additions to mortgage escrow (7,098,556) - - Additions to real estate assets (1,437,714) (18,927,676) (32,823,866) Additions to other assets (2,028) (49,393) (45,259) Additions to deferred leasing costs (55,833) (650,366) (1,846,290) Net cash used in investing activities (8,594,131) (19,627,435) (34,715,415) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of construction loan borrowings - - (124,058,265) Proceeds from mortgage and other notes payable 581,910 10,979,070 190,800,000 Additions to deferred financing costs - (248,133) (1,845,114) Contributionsbymembers 6,352,306 11,953,769 177,395,224 Distributionstomembers (614,175) (7,260,422) (204,051,232) Net cash provided by financing activities 6,320,041 15,424,284 38,240,613 NET CHANGE IN CASH (83,724) (4,192,737) 5,016,470 CASH — Beginning of year 903,339 5,096,076 79,605 CASH — End of year $ 819,615 $ 903,339 $5,096,075 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION — Cash paid for interest — net of capitalized interest of $0, $81,326 and $1,649,834 in 2009, 2008 and 2007, respectively $10,930,891 $10,763,096 $8,190,357 Additions to real estate assets accrued but not yet paid $- $348,254 $1,709,951 See notes to financial statements. 5 JG GULF COAST TOWN CENTER,LLC NOTES TO FINANCIAL STATEMENTS AS OF DECEMBER 31, 2 YEARS
